Title: To Thomas Jefferson from Joshua Johnson, 19 May 1792
From: Johnson, Joshua
To: Jefferson, Thomas


          London, 19 May 1792. He has received no letters from TJ since writing him the 13th. ulto. via the Mary, Captain Reed. The newspapers carried by Mr. Marshall will reveal the operations of the French and Hungarian armies. The defeat of the former is considered unimportant, “but the unexampled barbarous Massacre of their Commander, makes every one shudder, nay, even the well wishers to their Independence and Freedom can say nothing.” This has led to a change of ministers in France and the adoption of a defensive plan for a long war. The King of Prussia has announced his support for the King of Hungary and Bohemia, and other powers are expected to follow this example. The British are unlikely to remain neutral in this conflict, “for I understand at a Council a few days ago, there was a majority for fitting out a Fleet, and that the plan concerted was to draw all the Seamen from the frigates, and light Ships, and turn them over to Men of War, which are to be stationed as Guard Ships, but so arranged as to act at a short notice should it be necessary.” This plan may be adopted to conceal the intentions of the government from the British people, who are averse to war. American ship captains coming to Britain should therefore have only American-born seamen who can prove themselves to be such.—Mr. Pinckney should be here now because his rank would entitle him to information useful to TJ and the U.S., “who I hope take no part in the Disputes in Europe, but act the part of a good Neighbour to all, and benefit by it.”—He hopes to receive from Pinckney the consular regulations and a reply to his questions about business.
         